 Case 21-10327-elf           Doc 71-26 Filed 04/07/21 Entered 04/07/21 17:04:33             Desc
                                  Proposed Order Page 1 of 3

                          IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA
--------------------------------------------------------------X
                                                                :
   IN RE:                                                       : CASE NO.: 21-10327-ELF
                                                                :
                                                                : CHAPTER: 11
   LEWISBERRY PARTNERS, LLC,                                    :
                                                                : HON. ERIC L. FRANK
                                                                :
   Debtor.                                                      : ORDER PROHIBITING
                                                                : FURTHER USE OF CASH
                                                                : COLLERAL, DIRECTING
                                                                :
                                                                  DISTRIBUTION OF PROCEEDS
                                                                :
                                                                  FROM SALE OF REAL ESTATE
                                                                  AND PROVIDING RELIEF FROM
                                                                  STAY


-------------------------------------------------------------------X


        AND NOW, this ______day of _____________. 2021, upon consideration of the
Opposition to Debtor’s Continued Use of Cash Collateral and Cross Motions for Disbursement
of Proceeds from Sale of Real Estate and For Relief from Automatic Stay and the Request for
Expedited Hearing, Reduced Notice Period and Limited Notice filed on behalf of Fay Servicing
LLC, as servicer for U.S. Bank National Association, not in its individual capacity but solely as
trustee of the HOF Grantor Trust I, it is hereby


        ORDERED that Fay Servicing LLC as servicer for U.S. Bank National Association, not
in its individual capacity but solely as trustee of the HOF Grantor Trust I’s request for expedited
hearing, reduced notice period and limited notice is GRANTED; and it is hereby further


        ORDERED that further use of cash collateral in which Fay Servicing LLC as servicer for
U.S. Bank National Association, not in its individual capacity but solely as trustee of the HOF
Grantor Trust I, its successors and assigns, has a secured interest is PROHIBITED; and it is
hereby further




                                                        22
 Case 21-10327-elf       Doc 71-26 Filed 04/07/21 Entered 04/07/21 17:04:33                 Desc
                              Proposed Order Page 2 of 3

       ORDERED that Debtor shall disburse to Fay Servicing LLC as servicer for U.S. Bank

National Association, not in its individual capacity but solely as trustee of the HOF Grantor Trust

I, the proceeds of sale up to the Court-approved release prices for the Sold Collateral as follows:

                   d. $223,177.57 for 2 Kingswood;

                   e. $218,714.01 for 8 Kingswood;

                   f. $223,177.57 for 16 Kingswood; and it is hereby further


       ORDERED that Fay Servicing LLC as servicer for U.S. Bank National Association, not
in its individual capacity but solely as trustee of the HOF Grantor Trust I its successors and
assigns is granted relief from relief from the automatic stay with regard to the following real
properties:

               a. 142 Scully Place;

               b. 144 Scully Place;

               c. 146 Scully Place;

               d. 148 Scully Place;

               e. 135 Scully Place;

               f. 133 Scully Place;

               g. 131 Scully Place;

               h. 129 Scully Place;

               i. 127 Scully Place;

               j. 125 Scully Place;

               k. 123 Scully Place;

               l. 121 Scully Place;

               m. 111 Scully Place;

               n. 109 Scully Place;

               o. 107 Scully Place;
                                                 23
Case 21-10327-elf   Doc 71-26 Filed 04/07/21 Entered 04/07/21 17:04:33        Desc
                         Proposed Order Page 3 of 3

           p. 105 Scully Place;

           q. 103 Scully Place;

           r. 101 Scully Place;

           s. 4 Kingswood Drive

           t. 6 Kingswood Drive

           u. 10 Kingswood Drive

           v. 12 Kingswood Drive

           w. 14 Kingswood Drive

           x. 18 Kingswood Drive

           y. 20 Kingswood Drive

           z. 22 Kingswood Drive; and,

           aa. 24 Kingswood Drive.




                                              BY THE COURT:



                                              _____________________________

                                                                      U.S.B.J




                                         24
